Citation Nr: 1601072	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-27 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lump in the head.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss disability.

5.  Entitlement to an increased rating for left ear hearing loss disability, currently rated noncompensable.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) or being housebound, to include for the Veteran's spouse.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984, and also had subsequent Reserve service.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri and Louisville, Kentucky.  Jurisdiction over this case was subsequently transferred to the VARO in Waco, Texas, and that office forwarded the appeal to the Board.

In July 2015, the Veteran testified during a videoconference hearing before the undersigned from the RO in Waco; a transcript of that hearing is of record.

The issues of entitlement to an increased rating for left ear hearing loss disability, service connection for an acquired psychiatric disorder to include PTSD, SMC based on A&A, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 30, 2015, prior to the promulgation of a decision in the appeal, the Veteran on the record at the Board hearing withdrew his appeal from the denial of his claim for entitlement to service connection for a lump in the head/brain growth.

2.  On July 30, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to service connection for diabetes mellitus type II on the record at the Board hearing.

3.  In a March 2004 rating decision, the RO reopened the Veteran's previously denied claim for entitlement to service connection for tinnitus and denied the reopened claim on the merits.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the March 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for tinnitus and raises a reasonable possibility of substantiating the claim.

5.  In a March 2004 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for right ear hearing loss disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

6.  Evidence received since the March 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for right ear hearing loss disability and raises a reasonable possibility of substantiating the claim.

7.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.

8.  The evidence is at least evenly balanced as to whether the Veteran's right ear hearing loss disability is related to his in-service noise exposure. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for a lump in the head have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for diabetes mellitus type II have been met.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The March 2004 decision that denied the claim for entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

4.  Evidence received since the March 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for tinnitus have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The March 2004 decision that denied the application to reopen the claim for entitlement to service connection for right ear hearing loss disability is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

6.  Evidence received since the March 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for right ear hearing loss disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  With reasonable doubt resolved in favor of the Veteran, right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

At the beginning of the July 2015 Board hearing, the Veteran indicated that he was withdrawing his appeal of the denial of claims for entitlement to service connection for a lump in the head and diabetes mellitus type II.  See Board Hearing Transcript, at 2.  As these appeals were withdrawn on the record at a hearing, the Board does not have jurisdiction over them and they are dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

Requests to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In March 2004, the RO granted the Veteran's application to reopen his claim for entitlement to service connection for tinnitus and denied the underlying claim on the merits.  The RO also denied the Veteran's application to reopen his claim for entitlement to service connection for right ear hearing loss disability.  The Veteran was notified of these denials a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  These denials therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Board notes that the RO subsequently denied the claims in January 2009 but these denials did not become final because the claims were readjudicated in July 2009 after new and material evidence was received within the one year appeal period.  See 38 C.F.R. § 3.156(b).  These rating decision are the subject of the current appeal.

The RO's March 2004 denial of the claim for entitlement to service connection for tinnitus indicated that, although the evidence that had been submitted did not address the issue of tinnitus, the claim was considered reopened but was being denied because "the evidence does not show a finding of tinnitus."  During the Board hearing, the Veteran testified that he experienced tinnitus in and since service and had been told by doctors that he had tinnitus.  The Veteran is competent to report that he experienced tinnitus, see Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"), and also to report contemporaneous diagnoses of tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the audiologist who conducted the February 2009 VA authorized examination diagnosed the Veteran with bilateral constant tinnitus and that it "started while in the military."  As this new evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for tinnitus is warranted.

The RO's March 2004 denial of the claim for entitlement to service connection for right ear hearing loss disability was based on a lack of medical evidence indicating a nexus between his hearing loss and service.  The audiologist who conducted the February 2009 VA authorized examination wrote, "The tinnitus started while in the military and it is likely the hearing loss was starting then also."  As this new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for right ear hearing loss disability is warranted.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As indicated by the Board in its December 1996 decision granting entitlement to service connection for left ear hearing loss disability, the Veteran's testimony that he was exposed to loud noise in the form of jet engine and gunfire is consistent with his military occupation specialty of freight operations clerk and his receipt of the rifle sharpshooter badge.  The Veteran has thus met the in-service injury requirement.  Additionally, the Veteran has a current hearing loss disability in the right ear for VA purposes.  See, e.g., February 2009 VA examination report (reflecting audiometric readings in multiple frequencies at 40 decibels or more for the right ear).  

In addition, also as noted above, the Veteran is competent to report that he experienced tinnitus in and since service, and the Board finds his testimony to be credible and consistent with the evidence of record.  For example, on the August 1994 VA examination, the diagnosis included "constant tinnitus over the past ten years."  This places the onset of tinnitus in or within a year of discharge from service.  In addition, the February 2009 VA authorized examiner appeared to accept the Veteran's statement that tinnitus started in service.  The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted in the Board's December 1996 decision, from the September 1984 separation examination to the December 1984 Reserve entrance examination, there was a decrease in hearing acuity, specifically from 20 to 25 decibels at 3000 Hertz.  At the time of the 1996 Board decision, the Veteran's hearing impairment did not constitute a disability under VA regulations, but there is no requirement that a disability manifest within a certain time period to establish service connection on a direct incurrence basis.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("[E]ven though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established.").  The Veteran has offered competent, credible testimony that he experienced right ear hearing loss in and since service, and this is supported by the August 1994 VA examiner's diagnosis of "Bilateral neurosensory hearing loss and constant tinnitus over the past ten years."  Moreover, the February 2009 VA authorized examiner indicated that the Veteran's right ear hearing loss likely started in service.  The evidence is thus at least evenly balanced as to whether the Veteran's current right ear hearing loss disability is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right ear hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of entitlement to service connection for a lump in the head is dismissed.

The appeal of entitlement to service connection for diabetes mellitus, type II, is dismissed.

The application to reopen the claim for entitlement to service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.

The application to reopen the claim for entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for right ear hearing loss disability is granted.


REMAND

The Veteran's service-connected left ear hearing loss is rated noncompensable and the Veteran seeks an increased rating for this disability.  As service connection has been granted for the right ear, the rating for the Veteran's hearing loss disability will now be based on the audiometric and speech recognition scores of both ears.  See 38 C.F.R. § 4.85 (2015).  Moreover, an August 2015 VA audiological examination was conducted after the most recent February 2015 supplemental statement of the case (SSOC) on this issue.  A remand is therefore warranted for the AOJ to consider this evidence in the first instance and assign a rating based on the audiometric and speech recognition scores in both ears.

As to the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Veteran has been diagnosed with major depression with psychotic features and claims it is related to service.  A July 1981 service treatment record reflects that the Veteran was referred for a psychiatric evaluation.  As the evidence indicates a current psychiatric disorder other than PTSD that may be associated with service, a VA examination as to the nature and etiology of any current psychiatric disorder is warranted.  38 U.S.C.A. § 5103A(d) (West 2015).  The Veteran has also been diagnosed with PTSD but the AOJ has been unable to verify any of his claimed stressors, to include one that is claimed to have occurred in Beirut, Lebanon.  The AOJ should review the claims file and determine whether the complete personnel file has been obtained and, if not, take appropriate action.

As to the claim for SMC based on A&A, the Veteran indicated that he sought this benefit for his spouse (see VA Form 21-2680 received in August 2010), but the AOJ in its April 2013 rating decision and December 2013 SOC adjudicated the issue of whether the Veteran was entitled to SMC based on A&A/housebound.  The Board has therefore recharacterized the issue more broadly.  As the AOJ's implementation of the Board's decisions granting service connection for tinnitus and right ear hearing loss disability may impact the decision on SMC based on A&A/housebound as to both the Veteran and his spouse, a remand is warranted as to this issue.  Similarly, the grant of service connection for tinnitus and right ear hearing loss may impact the issue of entitlement to a TDIU and remand of that issue is warranted as well.  See Parker v. Brown, 7 Vet. App. 116, 118-19 (1994) (stating that two issues are inextricably intertwined when they are so closely tied together where development of one could have a "significant impact" on the other).

Accordingly, the issues of entitlement to an increased rating for left ear hearing loss disability, service connection for an acquired psychiatric disorder to include PTSD, SMC based on A&A, and TDIU, are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination as to the etiology of any current psychiatric disorder other than PTSD.  The claims file should be reviewed for relevant facts and medical history.  All necessary tests should be conducted.

The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that any current psychiatric disorder other than PTSD is related to his service, to include the July 1981 referral for psychiatric evaluation.
 
A comprehensive rationale should accompany any opinion provided. The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

2.  Review the claims file and determine whether the complete personnel file has been obtained.  If not, take appropriate action in accordance with 38 C.F.R. § 3.159(c)(2) and 38 C.F.R. § 3.159(e).

3.  After implementing the Board's decision granting service connection for tinnitus and right ear hearing loss, and reviewing any additional evidence that has been received, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, an increased rating for now bilateral hearing loss disability, SMC based on A&A/housebound, to include for the Veteran's spouse, and TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


